t c memo united_states tax_court salvatore a d’onofrio petitioner v commissioner of internal revenue respondent docket no 23592-05l filed date salvatore a d’onofrio pro_se patricia p wang for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for partial summary_judgment filed under rule 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background this is an appeal from respondent’s determination to proceed with the collection of petitioner’s and federal_income_tax liabilities petitioner resided in redondo beach california when his petition was filed petitioner failed to file federal_income_tax returns for and respondent prepared substitutes for returns under sec_6020 for and respondent subsequently determined a deficiency in petitioner’s tax_liability for each of these years on date respondent mailed to petitioner a notice_of_deficiency for and respondent sent the notice to the following address s a d’onofrio orange county c o catalina aka laguna beach california petitioner refused to accept delivery of the notice and on date respondent received the returned notice_of_deficiency with the words refused for cause ucc handwritten on the envelope on april and date respondent received letters from petitioner marked refusal for cause ucc without dishonor in which petitioner raised various frivolous arguments regarding 2respondent’s motion for partial summary_judgment pertains only to tax years through respondent concedes that petitioner did not have a prior opportunity to contest his underlying tax_liability for accordingly respondent concurrently filed a motion for continuance so that he could have an opportunity to resolve petitioner’s liability on date we granted respondent’s motion for continuance his refusal to accept delivery of correspondence from respondent on date respondent assessed additional tax additions to tax and interest against petitioner for and on date respondent mailed to petitioner a notice_of_deficiency for and respondent sent the notice to the following address salvatore a d’onofrio catalina street laguna beach ca petitioner again refused to accept delivery of the notice and on date respondent received the returned notice_of_deficiency with the words refused for cause ucc without dishonor handwritten on the envelope petitioner failed to petition this court with respect to the date and date notices of deficiency on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for and in response petitioner timely submitted a form request for a collection_due_process_hearing petitioner indicated that he disagreed with the proposed levy and requested an audiotaped face-to-face hearing petitioner did not provide a phone number in his request 3in the letters petitioner argued that he did not have an address but listed a mailing location at which he could be reached salvatore a d’onofrio non domestic mail c o catalina laguna beach california on date respondent’s appeals_office sent a letter to petitioner explaining that a face-to-face hearing would not be granted because petitioner raised only frivolous or groundless arguments the appeals_office scheduled a telephone hearing for date pincite a m and instructed petitioner to call the phone number provided in the letter at the given time in a letter dated date petitioner argued that he never received a notice_of_deficiency for and disputed his tax_liability for that year but he stated that he did not want a hearing for through petitioner also failed to call the appeals officer on the scheduled hearing date and the appeals officer was unable to contact petitioner because petitioner failed to provide his phone number on date the appeals officer issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which the appeals officer sustained the proposed collection action for and on date petitioner mailed a letter to the court that was received and filed on date as an imperfect petition the court ordered petitioner to submit a proper amended petition because his original imperfect petition did not conform with the rules on date the court received and filed petitioner’s amended petition in his amended petition petitioner argues that respondent improperly denied him a face-to-face sec_6330 hearing discussion i summary_judgment summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii determination to proceed with collection sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants the court jurisdiction to review the determination made by the appeals officer at the hearing where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 where the underlying tax_liability is not properly at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 a taxpayer is precluded from contesting the existence or amount of his underlying tax_liability at his sec_6330 hearing unless the taxpayer failed to receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also sego v commissioner supra pincite for purposes of sec_6330 receipt of a notice_of_deficiency means receipt in time to petition this court for redetermination of the deficiency asserted in such notice sec_301_6330-1 q a-e2 proced admin regs sec_6330 indicates that receipt of the notice_of_deficiency by the taxpayer is required see sego v commissioner supra pincite see also sapp v commissioner tcmemo_2006_104 calderone v commissioner tcmemo_2004_240 tatum v commissioner tcmemo_2003_115 the court may conclude that the receipt requirement of sec_6330 is met if the taxpayer deliberately refused delivery of the notice see sego v commissioner supra pincite taxpayers cannot defeat actual notice by deliberately refusing delivery of statutory notices of deficiency petitioner asserts various frivolous arguments relating to his underlying tax_liabilities for however petitioner is precluded from contesting his underlying tax_liabilities for those years because petitioner deliberately refused delivery of the notices of deficiency mailed by respondent the record reflects that petitioner received the envelopes containing the notices of deficiency but returned the notices to respondent with refusal for cause ucc and refused for cause ucc without dishonor handwritten on the envelopes petitioner later sent letters further referencing ucc asserting numerous frivolous arguments as to why he refused delivery of the notices of deficiency because the undisputed facts establish that petitioner explicitly declined to accept delivery of the notices of deficiency we conclude that petitioner received effective notice despite his refusal to accept delivery see id 4petitioner does not dispute that he deliberately refused delivery of the notices of deficiency nor does he deny that he wrote on the envelopes containing the notices petitioner is therefore prohibited from challenging his underlying tax_liabilities for through with respect to the validity of the sec_6330 hearing petitioner argues that respondent improperly denied him a face-to-face sec_6330 hearing we disagree although a hearing may consist of a face-to-face meeting a proper sec_6330 hearing may also occur by telephone or by correspondence under certain circumstances see 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs petitioner was offered a telephone hearing but chose not to participate in addition petitioner was offered a face-to-face hearing if he would identify legitimate relevant and nonfrivolous issues he intended to discuss petitioner did not respond the only correspondence petitioner sent respondent after the form hearing request indicated that petitioner no longer wanted a sec_6330 hearing for through under these circumstances we conclude that it is neither necessary nor productive to remand this case for a face-to-face hearing see lunsford v commissioner supra if a taxpayer has been given a reasonable opportunity for a hearing and has failed to avail himself of that opportunity this court has approved the commissioner’s determination to proceed with collection on the basis of an appeals officer’s review of the case file see eg bean v commissioner tcmemo_2006_88 ho v commissioner tcmemo_2006_41 leineweber v commissioner tcmemo_2004_17 petitioner was given the opportunity for a hearing and failed to take advantage of it we conclude therefore that there is no genuine issue of material fact requiring a trial that the undisputed facts in the record establish that respondent did not abuse his discretion in determining that the proposed collection action could proceed and that respondent is entitled to a summary disposition upholding his proposed collection action with respect to petitioner’s unpaid tax_liabilities for through we shall grant respondent’s motion for partial summary_judgment an appropriate order will be issued
